Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102 as being anticipated by US 20170248842 A1 (Oster).
Regarding Claim 1, Oster discloses a device and method for repairing defects of a photolithographic mask. Oster discloses that the device comprises a particle beam emission unit (paragraph 0065), a gas supply unit (paragraph 0069) that supplies gas to form the deposition film (paragraph 0070 and 0075), and a stage for moving the mask (paragraph 0064). Oster’s device further comprises a control unit that controls the charged particle beam and the gas supply (paragraph 0067 and 0071). The device utilizes a computer system that can comprise algorithms which make it possible to extract an image from measurement data (paragraph 0067). The computer system is part of the control unit. The thickness of the defect residue is measured by the electron beam and/or a scanning force microscope (paragraph 0087). During the process of repairing the defect in the mask, the device analyzes the remaining residue of the defect using the electron beam and/or a scanning force microscope (paragraph 0087). Data is collected to determine the time needed to repair the defect using the particle beam and supplied gas (paragraph 0087). A second deposition then occurs to finalize the repair of the defect, acting as a correction to the amount of irradiation and gas supply provided to the mask (paragraph 0088). This correction causes the control unit to control the amount of radiation from the particle beam and the amount of gas provided to the mask (paragraph 0087-0089).
Regarding Claim 3, Oster discloses that the film thickness measurement device is a scanning force microscope (paragraph 0087).
Regarding Claim 4, Oster discloses a method for repairing mask defects. Oster’s method comprises the steps of forming a deposition film by charged particle beam-induced deposition (paragraph 0084-0085), measuring a film thickness of the deposition film (paragraph 0087), correcting, based on the thickness of the film and calibration data, the amount of irradiation with the charge particle beam (paragraph 0087), moving a defect of the mask to a position at which irradiation with the particle beams takes place (paragraph 0064), and emitting the particle beam in the correct amount while supplying gas for forming the deposition film on the defect to form the deposition film (paragraph 0087-0089).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170248842 A1 (Oster) in view of US 20170074807 A1 (Nishimura).
Regarding Claim 2, Oster does not disclose measuring film thickness via a white light interference measurement device. Nishimura teaches a method for manufacturing mask blanks that has a step of defect inspection (paragraph 0096). The defects are inspected for using the two beam interference method (paragraph 0096). Specifically, Nishimura teaches the use of a white light interferometer to measure the surface of the mask blanks (paragraph 0025). Oster and Nishimura are analogous art because both references pertain to defects in masks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a white light interference measurement device, as taught by Nishimura, as the film thickness measurement unit in the device disclosed by Oster because white light interference is a common method used to evaluate defects in masks (see Nishimura, paragraph 0012-0013) and the use of a white light interferometer, as taught by Nishimura, can suppress false mask defect detection (Nishimura, paragraph 0025).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737           

/PETER L VAJDA/Primary Examiner, Art Unit 1737
05/05/2022